Citation Nr: 1759435	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-11 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to January 16, 2014, for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1965 to August 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Los Angeles, California, Regional Office (RO) and a June 2013 rating decision of the Nashville, Tennessee, RO of the Department of Veterans Affairs (VA).  Jurisdiction over the case is currently with the Los Angeles, California, RO. 

During the pendency of the appeal the RO issued a March 2014 rating decision that granted a 100 percent evaluation for PTSD effective January 16, 2014. Although a higher rating was granted, the issue remains in appellate status as the maximum schedular rating has not been assigned from the date of claim nor has the appellant withdrawn his appeal. A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

At the April 2017 hearing, the Veteran testified that he was treated by a Dr. D. in Victorville, California, for a period of several months around 2012 to 2014.  This was during the appeal period at issue in the increased rating claim, and the records are likely relevant to that claim.  Because the Veteran did not previously identify this medical source, the RO has not sought these records in the past.

With regard to the TDIU claim, it must be deferred pending efforts to obtain the additional records, as the issue of TDIU is inextricably intertwined with the increased rating issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and/or his representative to obtain the appropriate authorizations and inquire about any outstanding relevant medical records not currently in the file.  Request treatment records from any sources the Veteran identifies, including Dr. D.  Obtain all VA treatment records that are not currently in the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  After ensuring that the requested action is completed, VA should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






